17‐1636‐cv 
Phila. Indem. Ins. Co. v. Cent. Terminal Restoration Co., et al. 
                                         
                               UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
 
                                             SUMMARY ORDER 
                                                                       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
                        At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 21st day of February, two thousand eighteen. 
                         
PRESENT:  JOHN M. WALKER, JR., 
                        GERARD E. LYNCH, 
                        DENNY CHIN, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
PHILADELPHIA INDEMNITY INSURANCE CO.,   
                          Plaintiff‐Counter‐Defendant‐Appellant,                                   
                         
                                v.                                                    17‐1636‐cv   
             
CENTRAL TERMINAL RESTORATION CORP.,                                                    
WILLIAM SHEEHAN, MARCY A. SHEEHAN,                                                     
MICHAEL A. SERRANO,                                            
                        Defendants‐Counter‐Claimants‐Appellees, 
 
                                and 
 
THOMAS GILRAY, JR., 
                        Defendant.   
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
 
FOR PLAINTIFF‐COUNTER‐                  CHRISTOPHER T. BRADLEY, Marshall 
DEFENDANT‐APPELLANT:                    Conway & Bradley, P.C., New York, New 
                                        York. 
 
FOR DEFENDANT‐COUNTER‐              KENNETH W. AFRICANO (Patrick M. 
CLAIMANT‐APPELLEE CENTRAL   Tomovic, on the brief), Harter Secrest & 
TERMINAL RESTORATION                Emery, LLP, Buffalo, New York. 
CORPORATION: 
       
FOR DEFENDANTS‐COUNTER‐             R. CHARLES MINER, Smith Miner OʹShea 
CLAIMANTS‐APPELLEES WILLIAM   & Smith, LLP, Buffalo, New York. 
SHEEHAN AND MARCY A. 
SHEEHAN: 
 
FOR DEFENDANT‐COUNTER‐              JOSEPH A. MATTELIANO, Auguello & 
CLAIMANT‐APPELLEE MICHAEL   Matteliano, LLP, Buffalo, New York. 
A. SERRANO: 
       
          Appeal from the United States District Court for the Western District of 

New York (Telesca, J.).   

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED 

and the case is REMANDED solely with respect to the issue of attorneysʹ fees. 

              Plaintiff‐counter‐defendant‐appellant Philadelphia Indemnity Insurance 

Company (ʺPIICʺ) appeals from a May 8, 2017, judgment, entered pursuant to a 

decision and order granting summary judgment in favor of defendants‐counter‐

claimants‐appellees Central Terminal Restoration Corporation (ʺCTRCʺ), William and 

Marcy A. Sheehan, and Michael A. Serrano holding that PIIC was obligated to defend 




                                         ‐ 2 ‐ 
 
and indemnify CTRC under two insurance policies.  We assume the partiesʹ familiarity 

with the underlying facts, procedural history, and issues on appeal. 

                                            BACKGROUND 
                                                      
                       CTRC is a not‐for‐profit corporation located in Buffalo, New York.  On 

April 1, 2013, CTRC held a Dyngus Day fundraising event, for which it obtained a 

temporary license to sell liquor.1  At the fundraising event, CTRC allegedly served 

Thomas Gilray alcohol.  Later that same evening, Gilray was driving while intoxicated 

and struck two pedestrians with his vehicle ‐‐ William Sheehan and Michael Serrano.2  

Both were seriously injured in the accident.   

                       On November 14 and 19, 2013, respectively, the Sheehans and Serrano 

filed separate personal injury lawsuits against CTRC and others.  The claims against 

CTRC were based on the Dram Shop statutes, N.Y. General Obligations Law  

§ 11‐101 and N.Y. Alcoholic Beverage Control Law § 65.  The complaints alleged that, 

sometime in the seven hours prior to the accident, Gilray was served alcohol at CTRCʹs 

Dyngus Day fundraising event despite being visibly intoxicated.   

                       In 2013, CTRC promptly notified its insurance carrier, PIIC, of the 

lawsuits, and PIIC began defending CTRC in both cases.  At issue in this appeal is the 


                                                 
1      Dyngus Day is observed on the Monday after Easter, and is celebrated in particular by 
Polish‐American communities. 
2      The Court has been advised that William Sheehan died on January 10, 2018.  As Mrs. 
Sheehan remains a party and Mr. Sheehanʹs interests are aligned with the interests of the 
remaining appellees, the Court is proceeding with the appeal.  See Fed. R. App. P. 43(a)(1). 

                                                    ‐ 3 ‐ 
 
extent of PIICʹs obligation to defend and indemnify CTRC for claims arising out of 

purported violations of the Dram Shop statutes.   

              Prior to the event, CTRC had purchased two insurance policies from PIIC, 

a primary policy (the ʺPrimary Policyʺ) and an excess policy (the ʺExcess Policy,ʺ and 

together the ʺPoliciesʺ).  The Primary Policy contains two coverage parts:  a commercial 

general liability (ʺCGLʺ) part and a liquor liability part.   

             The CGL part provides coverage for any ʺbodily injury,ʺ resulting from an 

ʺoccurrence,ʺ unless the bodily injury is ʺexpected or intended from the standpoint of 

the insured.ʺ  App. 169‐70.  ʺOccurrenceʺ is defined as ʺan accident, including 

continuous or repeated exposure to substantially the same general harmful conditions.ʺ  

App. 182.  The CGL part provides $2 million in coverage for each occurrence, and $4 

million in the aggregate.   

              The CGL part also contains a fundraising endorsement, for which CTRC 

paid a separate premium of $975 to cover the Dyngus Day event.  The endorsement 

states that it ʺmodifiesʺ the CGL part, and specifically provides coverage for bodily 

injuries ʺarising out ofʺ covered events.  App. 209. 

              The second part of the Primary Policy is the liquor liability part for which 

CTRC paid a $1,000 premium.  The liquor liability part provides $1 million in additional 

coverage for ʺinjuryʺ claims caused ʺby reason of the selling, serving or furnishing of 

any alcoholic beverage.ʺ  App. 210.   



                                              ‐ 4 ‐ 
 
              The Excess Policy provides a separate layer of coverage in the amount of 

$1 million in addition to the coverage under the Primary Policy.  As in the Primary 

Policy, the Excess Policy covers bodily injuries caused by an ʺoccurrence,ʺ defined the 

same as above.  App. 256. 

              On April 7, 2016, PIIC filed this diversity action in the district court 

seeking a determination that its obligation to defend and indemnify CTRC in the 

lawsuits existed only under the liquor liability part of the Primary Policy.  PIIC argued 

that it had no obligation to defend or indemnify CTRC under the CGL part of the 

Primary Policy or under Excess Policy because those provisions cover ʺbodily injur[ies]ʺ 

resulting from an ʺoccurrenceʺ ‐‐ meaning ʺan accidentʺ ‐‐ and not those injuries that are 

ʺexpected or intended from the standpoint of the insured.ʺ  App. 170, 182.  

              PIIC specifically argued that the Gilray accident was not a covered 

ʺoccurrenceʺ because the claims arose from CTRCʹs intentional, non‐accidental serving of 

alcohol.  See, e.g., Dugan v. Olson, 906 N.Y.S.2d 277, 278 (2d Depʹt 2010) (holding that a 

cause of action under the New York Dram Shop Act requires a plaintiff to ʺprove that 

the defendant sold alcohol to a person who was visibly intoxicated and that the sale of 

that alcohol bore some reasonable or practical connection to the resulting damagesʺ).   

              Serrano, the Sheehans, and CTRC separately moved for summary 

judgment on the basis that coverage exists under the plain language of the Policies.  

PIIC also moved for summary judgment on the basis that no coverage exists under the 



                                            ‐ 5 ‐ 
 
CGL part of the Primary Policy or under the Excess Policy because the underlying 

lawsuits alleged intentional acts on the part of CTRC.   

              On May 8, 2017, the district court granted all three summary judgment 

motions against PIIC and denied PIICʹs motion.  Relying on Markevics v. Liberty Mutual 

Insurance Co., 717 N.Y.S.2d 305 (2d Depʹt 2000), affʹd on other grounds, 97 N.Y.2d 646 

(2001), the court held that (1) coverage exists under the CGL part of the Primary Policy 

because a violation of the Dram Shop statutes qualifies as an ʺoccurrenceʺ under New 

York law; (2) the plain language of the fundraising endorsement in the Primary Policy 

establishes coverage under the CGL part because the claims ʺindisputably involve 

claims of bodily injury arising out of the Dyngus Dayʺ event, Sp. App. 7; and (3) 

coverage exists under the Excess Policy for the same reasons coverage existed under the 

CGL part of the Primary Policy. 

              Judgment was entered May 8, 2017.  This appeal followed. 

                                      DISCUSSION 

               We review de novo the district courtʹs summary judgment ruling, 

ʺconstruing the evidence in the light most favorable to the non‐moving party and 

drawing all reasonable inferences in [its] favor.ʺ  Mihalik v. Credit Agricole Cheuvreux N. 

Am., Inc., 715 F.3d 102, 108 (2d Cir. 2013).  A movant is entitled to summary judgment if 

ʺthere is no genuine dispute as to any material fact and the movant is entitled to 

judgment as a matter of law.ʺ  Fed. R. Civ. P. 56(a).  ʺBecause interpretation of an 



                                            ‐ 6 ‐ 
 
insurance agreement is a question of law, we review the district courtʹs construction of 

the [Policies] de novo.ʺ  U.S. Fid. & Guar. Co. v. Fendi Adele S.R.L., 823 F.3d 146, 149 (2d 

Cir. 2016) (alteration in original).  Here, the parties agree that the Policies are governed 

by New York law. 

              New York courts interpret insurance policies according to principles of 

contract law, giving policy language its ʺplain and ordinary meaningʺ and construing 

ambiguities in favor of the insured.  Selective Ins. Co. of Am. v. Cty. of Rensselaer, 26 

N.Y.3d 649, 655 (2016).  ʺAn insurerʹs duty to defend claims made against its 

policyholder is ordinarily ascertained by comparing the allegations of a complaint with 

the wording of the insurance contract.ʺ  Intʹl Bus. Machs. Corp. v. Liberty Mut. Ins. Co., 

363 F.3d 137, 144 (2d Cir. 2004).   

              On appeal, PIIC raises a number of arguments in support of its contention 

that the district court erred in determining that the ʺnon‐accidental action of serving 

alcoholʺ constitutes a covered occurrence.  Appellantʹs Br. 10.  We are not persuaded by 

any of them.   

              We agree with the district court that a violation of the Dram Shop statutes 

that results in a car accident qualifies as ʺan occurrenceʺ under New York law.  

Certainly, CTRC did not intend or expect the accident that followed the fundraising 

event.  That CTRC intended to sell alcohol to Gilray also does not render the subsequent 

injuries ʺintendedʺ by CTRC for purposes of excluding coverage, even if those injuries 



                                              ‐ 7 ‐ 
 
were arguably foreseeable to CTRC.  See Allegany Co‐op Ins. Co. v. Kohorst, 678 N.Y.S.2d 

424, 425 (4th Depʹt 1998) (holding that ʺ[t]here is coverage if the damages alleged in the 

complaint arise out of a chain of unintended though foreseeable events that occurred 

after the intentional actʺ (internal quotation marks omitted)); see also City of Johnstown, 

N.Y. v. Bankers Standard Ins. Co., 877 F.2d 1146, 1150 (2d Cir. 1989) (ʺ[T]hough 

an intentional act may ultimately cause certain damages, those damages may, under 

New York law, be considered ʹaccidentalʹ if the ʹtotal situation could be found to 

constitute an accident.ʹ . . . In general, what makes injuries or damages expected or 

intended rather than accidental are the knowledge and intent of the insured.ʺ (emphasis 

omitted)).  

               PIIC asserts that the district court incorrectly relied on dictum in 

Markevics, and that this was an issue of first impression that required the court to 

predict how the New York Court of Appeals would rule.  We disagree.  To the extent 

PIIC relies on the dissent in Markevics and cites cases applying the substantive law of 

other states, the reliance is misplaced.  As discussed by the district court, the facts in 

Markevics are similar to those in this case.  See Markevics, 717 N.Y.S.2d at 305‐06.  There, 

the plaintiff argued that an insurance company was obligated to defend and indemnify 

its insured in connection with a lawsuit involving the furnishing of alcohol to an 

individual who later caused an automobile accident that injured the plaintiff.  See id.  As 

in this case, the insurance company argued that the policy did not provide coverage 



                                             ‐ 8 ‐ 
 
because the claims arose from the insuredʹs ʺnon‐accidental action of serving alcohol to 

the driver of the car in which the plaintiff was injured.ʺ  Id. at 308 (Santucci, J., 

dissenting) (internal quotation marks omitted).  The majority expressly rejected that 

argument, concluding that it was ʺbeyond question that a claim was made against [the 

insured] for damages because of bodily injury caused by an occurrence.ʺ  Id. at 306.  It 

further concluded that the language of the contract ‐‐ which defined ʺʹoccurrence . . . so 

as to include ʹan accident . . . which results . . . in . . . bodily injuryʹʺ ‐‐ was 

ʺunambiguousʺ and, absent an exclusion, ʺthe policy provides coverage.ʺ  Id. at 306‐07.  

               A number of other New York courts, in a line of cases reaching back to 

then‐Judge Cardozoʹs opinion in Messersmith v. American Fidelity Co., 232 N.Y. 161 

(1921), have also found that CGL policies cover injuries where an accident at issue is the 

unintended result of an intentional act.  See, e.g., Salimbene v. Merchants Mut. Ins. Co., 629 

N.Y.S.2d 913, 915 (4th Depʹt 1995) (ʺAccidental results can flow from intentional acts.  

The damage in question may be unintended even though the original act or acts leading 

to the damage were intentional.ʺ); Allegany, 678 N.Y.S.2d at 424‐25 (holding that an 

insurance company was required to defend and indemnify its insured because injuries 

resulting from an intentionally set fire still constituted an ʺaccidentʺ where the insured 

did not intend the subsequent injuries). 

               PIIC also asserts that CTRCʹs sale of alcohol to Gilray, not the accident, is 

the operative event giving rise to the legal claims at issue because the Dram Shop 



                                                ‐ 9 ‐ 
 
statutes impose strict liability for such a sale.  We disagree.  A Dram Shop claim not 

only requires an unlawful sale ‐‐ meaning that the person selling or otherwise 

providing an intoxicated person with alcohol knew he was already intoxicated ‐‐ but 

also requires an underlying injury.  See Sherman v. Robinson, 80 N.Y.2d 483, 486 (1992).  

It makes little sense to characterize the claims at issue as arising solely from the sale of 

alcohol, separate and distinct from the accident causing the requisite injury.  See N.Y. 

Gen. Oblig. Law § 11‐101 (ʺAny person who shall be injured . . .  by any intoxicated 

person, or by reason of the intoxication of any person, . . . shall have a right of action 

against any person who shall, by unlawful selling to or unlawfully assisting in 

procuring liquor for such intoxicated person, have caused or contributed to such 

intoxication . . . .ʺ).      

                 PIIC additionally argues that the fundraising endorsement in the Primary 

Policy does not establish coverage independent of the terms and conditions of the CGL 

part, and because the endorsement does not modify the terms, conditions, and 

limitations of the CGL, there must still be an ʺoccurrenceʺ to trigger coverage.  It further 

argues that the district courtʹs conclusion that an ʺoccurrenceʺ was not required runs 

afoul of the fortuity doctrine which holds that a loss is not insurable if it is not 

fortuitous.  See Natʹl Union Fire Ins. Co. of Pittsburgh v. Stroh Cos., 265 F.3d 97, 106 (2d 

Cir. 2001) (ʺ[I]nsurance is not available for losses that the policyholder knows of, 

planned, intended, or is aware are substantially certain to occur.ʺ (citation omitted)).  



                                             ‐ 10 ‐ 
 
Even if we accept PIICʹs argument as correct, for the reasons discussed earlier, we 

nevertheless conclude that the car accident here was a fortuitous event from the 

perspective of CTRC.  Therefore, the fortuity doctrine does not preclude coverage under 

the endorsement.    

              Moreover, the plain language of the endorsement provides coverage to 

CTRC ʺfor bodily injuryʺ arising out of the Dyngus Day event, and we agree that the 

injuries suffered by Mr. Sheehan and Mr. Serrano ʺar[ose]ʺ out of the Dyngus Day 

fundraising event.  App. 209; see Regal Constr. Corp. v. Natʹl Union Fire Ins. Co. of 

Pittsburgh, 15 N.Y.3d 34, 38 (2010) (explaining that when an insurance endorsement uses 

the phrase ʺarising out of,ʺ it means ʺoriginating from, incident to, or having connection 

withʺ).  Even if Gilray directly caused the accident, the claims are connected to the 

Dyngus Day event by virtue of the relevant allegations in the complaints:  Gilray was 

served alcohol at the Dyngus Day event and subsequently struck Mr. Sheehan and Mr. 

Serrano with his vehicle while intoxicated, severely injuring them.  See Burlington Ins. 

Co. v. NYC Transit Auth., 29 N.Y.3d 313, 324‐25 (2017) (explaining that ʺarising out ofʺ is 

not the functional equivalent of ʺproximately caused byʺ).  We therefore agree with the 

district court that coverage under the CGL part also exists by virtue of the fundraising 

endorsement in the Primary Policy.  See Regal Constr., 15 N.Y.3d at 38 (to establish 

coverage under the phrase ʺarising out of,ʺ all that is required is ʺsome causal 

relationship between the injury and the risk for which coverage is providedʺ). 



                                            ‐ 11 ‐ 
 
                  Lastly, PIIC argues that because CTRC purchased liquor liability coverage 

under the Primary Policy, that provision is more ʺspecificʺ than the general CGL 

coverage as applied to the facts of this case, and thus controls.  We are not persuaded.  

The CGL fundraising endorsement clearly confers insurance coverage for bodily 

injuries ‐‐ without limitation ‐‐ arising from the Dyngus Day event.  The liquor liability 

part also does not expressly limit the amount of coverage provided to CTRC but instead 

provides an additional $1 million for claims arising from the sale of alcohol, for which 

CTRC paid a $1,000 premium.  To the extent there is ambiguity as to whether the liquor 

liability part limits the coverage provided under the CGL part, we construe the terms in 

the light most favorable to CTRC.  See White v. Continental Cas. Co., 9 N.Y.3d 264, 267 

(2007) (ʺ[A]ny ambiguity must be construed in favor of the insured and against the 

insurer.ʺ).    

                  For the same reasons that coverage exists under the CGL part of the 

Primary Policy on the basis that a car accident resulting from a purported violation of 

the Dram Shop statutes is a covered ʺoccurrence,ʺ we also hold that coverage exists 

under the Excess Policy.   




                                             ‐ 12 ‐ 
 
                        We have considered PIICʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court and 

REMAND only with respect to the issue of attorneysʹ fees.3 

                                                        FOR THE COURT: 
                                                        Catherine OʹHagan Wolfe, Clerk 




                                                 
3      CTRC requested that we grant it the right to recover attorneysʹ fees.  It moved for 
attorneysʹ fees below, and the district court denied the motion without prejudice to renewal 
within 14 days after this Courtʹs ruling on the merits of the appeal.  In light of our disposition of 
this appeal, we remand for the district court to address the issue of attorneysʹ fees in the first 
instance. 

                                                        ‐ 13 ‐